AO 450 (Rev. 01/09) Judgment in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                          for the
                                             MIDDLE DISTRICT of PENNSYLVANIA
                                                                                    )
         ANDREW M. CIRKO o/b/o SANDRA L. CIRKO,
                                    Plaintiff                                       )
                                        v.                                          )     Civil Action No.           1:17-CV-0680

                        NANCY A. BERRYHILL,                                         )           (Chief Judge Conner)

                                   Defendant                                        )

                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      JUDGMENT be and is hereby ENTERED in favor of plaintiff ANDREW M. CIRKO o/b/o SANDRA L. CIRKO,
                 and against defendant, NANCY A. BERRYHILL “the Commissioner,” as follows: The Commissioner’s decision
                 is VACATED and this matter is REMANDED to the Commissioner with instructions to conduct a new hearing
                 and issue a new decision in accordance with this order (Doc. 24), dated March 4, 2019. The new hearing shall be
                 conducted by a different administrative law judge who has been properly appointed in accordance with the
                 Appointments Clause of the United States Constitution.


This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                      COMPLAINT FOR REVIEW OF HHS DECISION (DIWC)

Date:                        Mar 4, 2019                                    CLERK OF COURT PETER WELSH, Acting Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
